DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	The amendment filed on 08/15/2022 has been entered. Claims 1, 6, 8 and 10-11 have been amended and claims 2, 4-5 have been canceled. Thus, claims 1, 3 and 6-16 are currently pending; claims 8-16 have been withdrawn from further consideration and claims 1, 3 and 6-7 are under examination.

Withdrawn Rejections
	Claim 1 has been amended to comply with the written description. Thus the 112(a) rejection has been withdrawn.
	Claim 1 has been amended to obviate the indefinite language of the previously presented limitation “carbon-coated silica-alumina carrier, wherein 40 parts by weight to 95 parts by weight of alumina (Al2O3) and 5 parts by weight to 60 parts by weight of silica (SiO2) are included based on 100 parts by weight of the entire carrier”. Accordingly, the 112(b) rejection has been withdrawn.
	Claim 1 has also been amended by incorporating the allowable subject matter of previously presented, now canceled claim 5 and thus the 103 rejection of the record has been withdrawn.

Newly Applied Claim Rejections - 35 USC § 112 - Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3 and 6-7 are newly rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the amounts of the noble metal and transition metal and of the transition metal render the claim vague and indefinite. Specifically when the amount of the noble metal and transition metal is 1 part by weight, the resulting amount of the transition metal does not match to what is claimed. If the amount of the noble metal and transition metal is 1 part by weight, the amount of the transition metal cannot be any of the claimed range of between 1 and 10 parts by weight. The amount of the transition metal can only be less than 1 part by weight in order for the total amount of the noble metal and transition metal to be 1 part by weight. 
Regarding claim 3, the amount of the noble metal is also rendered indefinite for same rationale as above. That is, when the amount of the noble metal and transition metal is 1 part by weight, the resulting amount of the noble  metal does not match to what is claimed. If the amount of the noble metal and transition metal is 1 part by weight, the amount of the noble metal cannot be any of the claimed range of between 1 and 10 parts by weight as claimed. The amount of the noble metal can only be less than 1 part by weight in order for the total amount of the noble metal and transition metal to be 1 part by weight.

Furthermore, claims 1 and 3 have been amended to recite the new limitations “an amount of the transition metal is in a range of 1 part by weight to 10 parts by weight based on 100 parts by weight of the carbon-coated silica-alumina carrier” (claim 1) and “an amount of the noble metal is in a range of 1 part by weight to 10 parts by weight based on 100 parts by weight of the carbon-coated silica-alumina carrier” (claim 3). The claims have been amended to base the amount of the transition metal (claim 1) and the noble metal (claim 3) on carbon-coated silica-alumina carrier. Previously, the amount of these metals were presented as being based on the carrier (see claims 3 and 5 of the claim set 06/26/2020). The specification appears to be basing the amount of these metals on the carrier in paragraphs [0013] and [0015], however, in a separate embodiment, the amounts are based on the carbon-coated silica-alumina carrier. It appears that the terms “carrier” and “carbon-coated silica-alumina carrier” are being used interchangeably in the specification, however, the Applicant presented in the remarks 08/15/2022 (pages 3-4) that the two terms are different. The Applicant indicated, by providing support in the specification, that the carrier refers to Al2O3 and SiO2, whereas the carbon-coated silica-alumina carrier refers to the combination of carbon, alumina and silica.  Thus, it is unclear what the amount of the transition metal (claim 1) and the noble metal (claim 3) is based upon.

Claims 3 and 6-7 are also rendered indefinite for depending on claim 1.

Allowable Subject Matter
The subject matter of claims 1, 3 and 6-7 appears to be free of prior art. The closest prior art reference is Patent number EP0681868A1 (EP’868; cited in Office Action 03/22/2022) and its teachings have been set forth in the Office Action 05/17/2022 but fails to teach that the amount of the transition metal is in the range of 1 part by weight to 10 parts by weight based on 100 parts by weight of the carbon-coated silica-alumina carrier.

Conclusion
Claims 1, 3 and 6-7 are rejected and no claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHANIT W BAHTA whose telephone number is (571)270-7658. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEDHANIT W BAHTA/           Primary Examiner, Art Unit 1759